Case 3:20-cv-04636-WHA Document 27-8 Filed 08/28/20 Page 1 of 4




                 EXHIBIT 9
         Case 3:20-cv-04636-WHA Document 27-8 Filed 08/28/20 Page 2 of 4



                                   HnitztI 4ptatts e$cnate
                               COMM-I-TEE ON ENVIRONMENT AND PUBLIC WORKS
                                             WASHINGTON, DC 20510-6175



                                               October 21, 2019

The Honorable Andrew R. Wheeler
Administrator
U.S. Environmental Protection Agency (EPA)
1200 Pennsylvania Avenue N.W.
Washington, DC 20460

Dear Administrator Wheeler,

We are writing to express our strong support for EPA's commitment to improve implementation
of Section 401 of the Clean Water Act. Just over a year ago, we wrote the attached letter asking
you to withdraw draft. inaccurate guidance issued in 2010 to implement Section 401. We also
asked that "EPA — as the lead federal agency — work with other federal agencies to determine
what government-wide direction is needed, including the need for new clarifying guidance or
regulations." We appreciate your and President Trump's commitment to prioritizing our request
for Section 401 reform under Executive Order 13868. the April 2019 Executive Order titled
-Promoting Energy Infrastructure and Economic Growth.-
Modemization of the Clean Water Act Section 401 water quality certification process remains a
top priority for us. The regulations that you propose to revise are forty-eight years old. As you
have noted, the 1971 regulations predate Section 401 itself, which was created through the 1972
amendments to the Federal Water Pollution Control Act of 1948. The long unaddressed need for
a rulemaking has only grown more acute since our October 2018 letter. Coastal states opposed to
American energy production and use at home and abroad continue to weaponize Section 401.
They attempt to wield Section 401 to block large energy projects from rnoving forward.

Coastal states have denied water quality certifications under Section 401 that prevent the
transmission of natural gas and the export of American coal and liquefied natural gas. These
states actions hurt other states' sovereign interests. As state officials have observed. -the actions
of individual state actors are disruptions to interstate commerce and negate the intent of
providing the consistent and reliable permitting process envisioned by the Clean Water Act.-1

The economic harm caused by crippling energy projects is real. As the Wall Street Journal
reported in July, utilities around New York City will not link up new customers because the State
of New York is blocking new natural gas pipelines.2 As the Journal reported, -With limited


  Letter from the Attorneys General of Louisiana, South Carolina, Alabama, Texas, Montana. West Virginia. and
Nebraska to Acting Administrator Wheeler (February 26. 2019), https://www.regulations.gov/docurnent?D=EPA-
I-IQ-OW-2018-0855-0011
2 Stephanie Yang & Ryan Dezember, "The U.S. ls Overflowing with Natural Gas. Not Everyone Can Get lt," Wall
Street Journal (July 8, 2019), https://www.wsj.com/artieles/the-u-s-is-overflowing-with-natural-gas-not-everyone-
can-get-it-11562518355.

                                                          1

                                               PRINTED ON RECYCLED PAPER
          Case 3:20-cv-04636-WHA Document 27-8 Filed 08/28/20 Page 3 of 4




 pipelinp. to smotith-the distribtition of gas around the country, price spikes have become wild..1.n.
 201.8, nab:cal gas. prieesin New York City surged.as high as. $175 duringa snowstorm that
.Spurred. recordleating dernand..A week later, they rettirried . tO about $3.7

tofitinued abUses of Section 401 will hurt _notonly American 'energy tonsuniers., but diso
 hardworking-Americans. and Omni-unities. whoSe liVelihoods depend on energyproduction. The
 Eriyirombent and. Public. Works-Committee held a hearing on Section 401 :in Augpt 20.18....Brent
 Booker, Secretary-Treasurer of Nortn.nerica s. Building Trades UniOns, testified about the
 COnstittition Pipeline in NeW         jUst.one of thepipelines for mihich New York has..cienied a
•Section:401 certification. He stated:

         [A] safe, Modern, and affordable solution, the Constitution pipeline, was delayed from
         being built after akeady receiving [Federal Energy Ttegulatory Commission] approval.
         This permit denial is still delaying about 2,400 direct and indirectiobs from the pipeline
         construction generating 8130 million in labor income and economic activity tbr the
         region. The decision continues to cost local governments approximately $13 million in
         annual property tax revenue.

CJ Stewart, a Crow Tribal member and Board Member and Co-Founder of the National Tribal
Energy Association, testified about the State of Washington's denial of Section 401 certification
for a coal export terminal. He testified:

         The U.S. holds rnore of the world's coal reserves than any other country, and the coal
        •mined by the Crow Nation is preferred by high efficiency, low emission power plants that•
         are in operation and being built around the world. HoweVer, even though our coal
         resources provide a critical component of U,S. export trade,.our ability to get our coal to
         fast-growing Asian markets is being hindered by states on the West Coast who continue
         to refuse to grant needed approvals to build state of•the art export facilities for political —
         not water quality — reasons.

We stand ready to support you as your agency moves forward in this rulemaking. This work is
critical to Arnerices prosperity and to our standing as an energy leader in the World. Global
energy usage is going to grow across all sectors — renewables, petroleum, natural gas, and coal —
between now and 2050.3 Section 401 cannot continue to be used to bloat< America's ability.to
deliver on that dernand. Section 401 of the Clean Water Act muSt be implemented as Congress
intended a careful scalpel to protect water quality, not a' bludgeon for select states to kill
critically important projects.




3 Energy Oformation Adnlinistration (EIA), "E1A projects nearlY.50% increase. in werld energy usage by 2050; led
.by growth in Asia" (Sept,24, 2019), httoS.://www.eia.vW/todayineneftwidetail.php?id=4.1.433:

                                                        2
       Case 3:20-cv-04636-WHA Document 27-8 Filed 08/28/20 Page 4 of 4




                                      Sincerely,


   14.ft.

46,  :
       arrasso, M.D.
  airrnan
Committee on Environrnent & Public Works
                                              Shelley oore Capita
                                              United States Senator




Afir#14114.:
Michael B. Enzi                               Jarnes M. Inhofe
United States Senator                         United States Senator




Kevin Cramer                                    ve Daines
United States Senator                         United States Senator




Enclosures
